     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 1 of 79   1

1                    IN THE UNITED STATES DISTRICT COURT

2                       FOR THE DISTRICT OF NEW MEXICO

3    ___________________________
                                )
4    UNITED STATES OF AMERICA, )         No. 1:17-CR-02236-WJ
                                )
5              Plaintiff,       )
                                )        Pete V. Domenici U.S. Courthouse
6         vs.                   )        Bonito Courtroom
                                )        Albuquerque, New Mexico
7    DULCE ISABEL               )        Wednesday, March 13, 2019
     RAMOS-BURCIAGA,            )        3:00 P.M
8                               )
               Defendant.       )
9    ___________________________)

10

11                        TRANSCRIPT OF PROCEEDINGS
                        REOPENED SUPPRESSION HEARING
12                 BEFORE THE HONORABLE WILLIAM P. JOHNSON
                     CHIEF UNITED STATES DISTRICT JUDGE
13

14   APPEARANCES:

15   For the Plaintiff:     SHANA B. LONG
                            UNITED STATES ATTORNEY'S OFFICE
16                          District of New Mexico
                            Post Office Box 607
17                          Albuquerque, New Mexico   87103

18   For the Defendant:     ALEJANDRO FERNANDEZ
                            FEDERAL PUBLIC DEFENDER
19                          District of New Mexico
                            111 Lomas Blvd., NW, Suite 501
20                          Albuquerque, New Mexico 87102

21   USDC Interpreters:     MICHAEL KAGAN and MELINDA GONZALEZ-HIBNER

22   Reported by:           MARY K. LOUGHRAN, CRR, RPR, NM CCR #65
                            United States Court Reporter
23                          Phone: (505)348-2334
                            Email: Mary_Loughran@nmcourt.fed.us
24
          Proceedings recorded by mechanical stenography; transcript
25   produced by computer.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 2 of 79          2

1                                   I N D E X

2                                                                     Page

3                                 W I T N E S S

4    SPECIAL AGENT JARRELL WAYNE PERRY

5       CROSS-EXAMINATION BY MR. FERNANDEZ .................6

6       QUESTIONS BY THE COURT ............................67

7       FURTHER CROSS-EXAMINATION BY MR. FERNANDEZ ........70

8       REDIRECT EXAMINATION BY MS. LONG ..................71

9       RECROSS-EXAMINATION BY MR. FERNANDEZ ..............74

10

11   EXHIBITS                             FORMALLY MARKED/IDENTIFIED

12   No.                                                              Page

13   DEFENDANT'S A        Greyhound Passenger Lists                    8

14                                  * * * * *

15

16

17

18

19

20

21

22

23

24

25


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 3 of 79      3

1    (In Open Court at 3:05 P.M.)

2               THE COURT:     We're in session in United States vs.

3    Dulce Isabel Ramos-Burciaga, 17-CR-2236.

4               Would counsel enter their appearances, please.

5               MS. LONG:    Good afternoon, Your Honor.        Shana Long

6    for the United States.      At counsel table is Special Agent

7    Jarrell Perry with the DEA.

8               MR. FERNANDEZ:     And Your Honor, Alejandro Fernandez

9    for Ms. Ramos-Burciaga, who is present.

10              THE COURT:     All right.    I have granted, or I'm

11   allowing some limited additional cross-examination by defense

12   counsel today of Agent Perry in light of issues regarding that

13   passenger manifest.     So, how did you want to proceed?

14              MR. FERNANDEZ:     Your Honor, briefly, before we touch

15   that, I had brought up the issue of Jencks material before Your

16   Honor correctly pointed out that I'm not entitled to Jencks

17   until trial.    Rule 26.2, however, is a substantially similar

18   provision that does specifically say that at a suppression

19   hearing, the defense is entitled to any previous statements of

20   the witness.    So I just want to make sure that any previous

21   statements of Agent Perry have been turned over, any

22   contemporaneous notes that would be substantially verbatim.

23   And if there's a question, that they are submitted to the Court

24   to make sure that Your Honor is able to make any

25   determinations.     And any Grand Jury testimony that was given,


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 4 of 79        4

1    that that be given over.

2               I don't think that that would hinder our forward

3    movement today, because as Your Honor pointed out, there is a

4    limited scope to this hearing.       I would just ask that those

5    things be handed over so that in case there is something wildly

6    different, I can bring that to the Court's attention.            But I

7    don't think that should effect what's happening today.

8               MS. LONG:    Your Honor, having taken over this case

9    from former counsel, it just struck me as Mr. Fernandez was

10   talking that I assumed that we had provided the Grand Jury

11   testimony for Special Agent Perry prior to the suppression

12   hearing in this case, which is standard practice.           So I'll let

13   Mr. Fernandez speak to that.       But other than that, we would

14   have no additional Jencks to turn over.

15              MR. FERNANDEZ:     I don't think I got it.       Just to

16   double-check, I asked my assistant on the way here whether or

17   not she had seen it in the discovery.         She said she didn't.        My

18   assumption is that the Grand Jury testimony would be largely

19   what was already testified to at the suppression hearing, which

20   is not the area that the Court permitted us to go into for

21   today's hearing.     I would just be making sure that there's no

22   additional arguments I would have to make.

23              THE COURT:     What's the United States' standard

24   practice with respect to Grand Jury material?

25              MS. LONG:    Your Honor, we don't owe it.        As you


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 5 of 79        5

1    mentioned, Jencks is a trial right.        Prior to any testimony,

2    though, at a suppression hearing, we typically do produce just

3    the agent's testimony at Grand Jury, prior to that.

4               I think that for purposes of today's hearing, there

5    would have been nothing related to the passenger list and how

6    Agent Perry used that list elicited at Grand Jury, because it's

7    irrelevant to the consensual encounter.         So to the extent the

8    scope of today's hearing is solely on that issue, I don't think

9    that there's any issue with respect to Agent Perry testifying.

10              I apologize.     I did not realize Mr. Fernandez had not

11   received the Grand Jury testimony prior to this.           That's

12   something that typically we would have produced prior to the

13   suppression hearing in August.

14              THE COURT:     After today's hearing, if there is Grand

15   Jury testimony that you would normally have produced, would you

16   go ahead and send it over?

17              MS. LONG:    Yes, sir.

18              THE COURT:     And we'll see what happens.       I'm

19   beginning to think -- I'm glad your appearance is entered in

20   this case now.     Hopefully this case can move along.

21              So with that, this is a limited discussion.            Are you

22   ready to go ahead and cross-examine?

23              MR. FERNANDEZ:     Yes, Your Honor, with one thing.

24   Would you allow Ms. Ramos-Burciaga to take notes?

25              THE COURT:     Yes.   Is she left or right-handed?


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 6 of 79      6

1                 MR. FERNANDEZ:    Right-handed.

2                 THE COURT:    All right.

3                 Go ahead, Agent Perry, and I'll ask the Clerk of the

4    Court to administer the oath.

5                 (SPECIAL AGENT JARRELL WAYNE PERRY SWORN)

6                 MR. GARCIA:    Please have a seat and state your full

7    name for the record, sir.

8                 THE WITNESS:    My name is Jarrell Wayne Perry.

9                 THE COURT:    Just one second.

10   (A discussion was held off the record.)

11                THE COURT:    Go ahead.

12                MR. FERNANDEZ:    Thank you.

13                               CROSS-EXAMINATION

14   BY MR. FERNANDEZ:

15   Q.    Agent Perry, you're aware that today's hearing has a

16   limited scope?

17   A.    Yes.   I did read Judge Johnson's order.

18   Q.    You're aware that today's hearing has to do with the

19   passenger lists that you obtained in this case?

20   A.    I believe that's part of it, yes, sir.

21   Q.    And also about the conversations you had with AUSA Armijo

22   regarding those passenger lists?

23   A.    Yes, sir.

24   Q.    I'm going to hand up to you what I'm going to be asked to

25   be marked as Defendant's Exhibit A for identification.           That is


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 7 of 79      7

1    a passenger list?

2    A.    Yes, sir.    That's what I refer to it as, yes, a passenger

3    list.

4               THE COURT:     Can I ask a real quick question?

5               MR. FERNANDEZ:     Yes.

6               THE COURT:     When you say passenger list, sometimes

7    I've heard terminology passenger manifest.          To your knowledge,

8    is that the same, to you?

9               THE WITNESS:     Yes, Your Honor.     Maybe to be more

10   specific, the train, the Amtrak train, has a manifest.

11              THE COURT:     All right, so I'm thinking of Amtrak.

12              THE WITNESS:     The only reason I call this a passenger

13   list is if you look down, oh, right before the names start, it

14   has the words Passenger List.        So that's just what I've always

15   referred to it as.

16              THE COURT:     So, typically is the passenger list

17   associated with Greyhound, and then the term passenger manifest

18   is associated with Amtrak, the train?

19              THE WITNESS:     Yes, sir.

20              THE COURT:     All right.    I just wanted that clarified

21   in my mind.    I'm sorry for interrupting.       Go ahead.

22              MR. FERNANDEZ:     I was going to wait to ask whether I

23   could hand up the list to Your Honor, until I had it admitted,

24   but --

25              THE COURT:     I've already got a copy right here.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 8 of 79           8

1                 MR. FERNANDEZ:   So Your Honor has a copy?          Okay.

2                 THE COURT:   I'm assuming there's no objection to this

3    being admitted for purposes of this hearing?

4                 MS. LONG:    No, Your Honor.

5                 THE COURT:   Okay.   Then go ahead and offer it.        Did

6    he identify it?

7                 MR. FERNANDEZ:   He said it was a passenger list, and

8    he said it was the list that he received in this case.

9                 THE COURT:   All right.    Then how do you want to

10   identify it, what exhibit?

11                MR. FERNANDEZ:   Defendant's A.

12                THE COURT:   All right.    Defendant's Exhibit A, the

13   passenger list, will be admitted without objection for purposes

14   of this hearing.

15         (Defendant's Exhibit No. A admitted.)

16   BY MR. FERNANDEZ:

17   Q.    The list that's before you, that's the exact list that you

18   received on August 4, 2017?

19   A.    To my knowledge, yes.

20   Q.    And when you got it, it had the markings on it as they

21   appear on that page?

22   A.    Yes, sir.

23   Q.    And it's the entire document that you received on

24   August 4, 2017?

25   A.    Yes.   It's two pages.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 9 of 79     9

1    Q.    I wanted to discuss with you the timing of these reports.

2    On the very top left-hand corner, there's a date, August 4,

3    2017, that's listed.      Is that right?

4    A.    Yes.   You're talking about on Page 1?

5    Q.    Well, the pages aren't numbered, but I'm going to go into

6    that.   Let's say that on top of both of them, August 4, 2017,

7    on the very top left, is listed.

8    A.    Yes.   One of them has a different time.        That's why I was

9    asking.

10   Q.    That's right.    So one has 12:28 P.M., and the other has

11   12:29 P.M.?

12   A.    Yes, sir.

13   Q.    And MST, both of them?

14   A.    Yes, sir.

15   Q.    Do you understand that to be Mountain Standard Time?

16   A.    That would be my guess, yes, sir.

17   Q.    And looking at the one that says 12:29 P.M., it says,

18   "Report Origin, Glendale" at the top?

19   A.    Yes, sir.

20   Q.    12:29 P.M. is about an hour after the bus left Glendale

21   that day; is that correct?

22   A.    I don't know what time the bus left Glendale on that date.

23   Q.    At the very bottom, it says, "Glendale, Arizona, depart

24   11:25."   Do you know that to be accurate?

25   A.    I don't know what -- that was 2017.        I don't know if the


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 10 of 79       10

1    bus left on time or not.       But that's what time it's scheduled

2    to depart.

3    Q.    So 12:29 is about an hour after the bus is scheduled to

4    depart?

5    A.    An hour and four minutes, if my math is correct.

6    Q.    I would agree with that.       And then 12:28, the one that

7    says 12:28 on the top left --

8    A.    Yes, sir.

9    Q.    -- it says, "Report Origin, Phoenix"?

10   A.    Yes, sir.

11   Q.    And that bus was scheduled to leave at 11:00?

12   A.    Yes, sir, that's correct.

13   Q.    So that report came about an hour and 28 minutes after the

14   bus was scheduled to leave?

15   A.    Can you repeat the question again?

16   Q.    Sure.   The August 4, 2017, 12:28 P.M., or 12:28P, that's

17   the time the report was generated?

18   A.    I don't know what that top left number is.          I have no

19   idea.

20   Q.    You have no idea what that is?

21   A.    I don't know what those two numbers -- I mean, obviously

22   it's a date and a time, but I don't if it's when it was

23   generated, or -- I don't know what that is.

24   Q.    Do you have any idea, if it's not the time it was

25   generated, what it might be?


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 11 of 79     11

1    A.    I do not know.

2    Q.    Well, we'll say this.      The bus was scheduled to leave

3    Phoenix at 11:00.

4    A.    That's what time it was scheduled to depart, yes, sir.

5    Q.    But you don't know if it left on time?

6    A.    I do not.

7    Q.    And both these buses -- excuse me.        Let me step back.

8          Do you have any independent recollection or any way of

9    knowing when these reports were generated?

10   A.    I do not know.

11   Q.    Do you know how you got them?

12   A.    Yes, I know how I received them.

13   Q.    And how is that?

14   A.    Generally by e-mail.

15   Q.    And so there's a time stamp on the e-mail; is that right?

16   A.    I would assume so, yes, sir.

17   Q.    And you don't remember when you got that e-mail?

18   A.    No, I do not.

19   Q.    Do you still have that e-mail?

20   A.    No, I do not.

21   Q.    So it's fair to say that you got these reports before the

22   bus arrived in Albuquerque?

23   A.    Yes, I did.    When you say reports, I refer to this as the

24   same report.     It's for one bus.

25   Q.    Okay, I'll get into that.       The reason I'm saying different


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 12 of 79   12

1    reports is because they have different information on it.         But

2    we can call it one report.

3          At some point, you were asked by AUSA Armijo whether or

4    not you had a passenger list in this case?

5    A.    I don't know if he specifically asked me, but I told him

6    that I had a passenger list.        I don't know if he asked me that

7    exact question, but I informed him that I had a passenger list.

8    Q.    And you were asked to get a copy of the passenger manifest

9    -- passenger list?

10   A.    Not from AUSA Armijo, I was not.

11   Q.    AUSA Shana Long also spoke to you about the passenger

12   list?

13   A.    Yes, she did.

14   Q.    And that was in late 2018?

15   A.    I don't remember the date, but she spoke to me about it.

16   Q.    And she asked you to retrieve a copy of the passenger

17   list?

18   A.    She asked me if I had one, and I told her I did not, and

19   then I told her I may be able to obtain one, which I did.

20   Q.    Okay.   And you were able to get the same one that you got

21   back on August 4, 2017; right?

22   A.    Yes, sir.

23   Q.    With the markings and everything?

24   A.    Yes, sir.

25   Q.    And that's about over a year after it was sent to you?


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 13 of 79          13

1    A.    I don't know when I received it to be able to --

2    basically, Judge Johnson ordered us to turn it over.              I don't

3    know when I received it.

4    Q.    No, you got the list -- okay, I see what you're saying.

5    You don't know when you received it most recently?

6    A.    No, I do not remember the date.

7    Q.    You recall, though, it was about a year after you

8    originally got it?

9    A.    I don't remember.

10   Q.    Okay.   You got it after AUSA Shana Long came on the case?

11   A.    Yes.

12   Q.    When you were asked about the report by AUSA Armijo, you

13   told him that you throw these reports away; is that correct?

14   A.    I don't know if that was the exact wording.          Basically, I

15   informed him that they're not -- I don't keep them.               As a

16   general practice, I do not keep the passenger lists.

17   Q.    Did you tell him that you were able to get another?

18   A.    He didn't ask me, so, no, we didn't speak about that.

19   Q.    You didn't offer that information?        You didn't say, oh,

20   but I can get a copy?

21   A.    No, because I wasn't sure if I could get a copy.             So, no,

22   I didn't talk about that.

23   Q.    It's fair to say that this was the first case in which you

24   were asked to get a copy of a passenger list?

25   A.    That I was asked to get one?


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 14 of 79   14

1    Q.    That you got one.     You said you didn't know whether you

2    could get one.

3    A.    Well, it --

4    Q.    Then you learned that you could.

5    A.    It had been a while, so I was asked if I had one, and I

6    said, no, and I could try to obtain one.          I didn't know how

7    long they existed, or if they even had them.          So I didn't know

8    for sure.

9    Q.    But in this case, you learned that you could get one?

10   A.    Yes.

11   Q.    And you're saying the first time you learned that was when

12   AUSA Shana Long asked you to get one?

13   A.    That's correct.

14   Q.    So you had to get it by asking the person who sent it to

15   you originally?

16   A.    I spoke with my confidential source.

17   Q.    Is that the person who sent it to you?

18   A.    Yes.

19   Q.    Did you ask how they saved it?

20   A.    No, I didn't.     I did not.

21   Q.    Whether she or he had a file in which they filed the exact

22   reports that they sent to you?

23   A.    I didn't ask that question.       I just asked if I could -- if

24   it existed, if I could get one.

25   Q.    And just to be sure, you didn't ask your confidential


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 15 of 79    15

1    source whether you could get one when AUSA Armijo asked you

2    whether you still had the report?

3                MS. LONG:    Your Honor, at this point I'm going to

4    object to asked and answered.        I think we've gone over this.

5                THE COURT:    Didn't you already ask that question?

6                MR. FERNANDEZ:     I think that's true, Your Honor.

7    I'll withdraw.

8                THE COURT:    Sustained.

9    BY MR. FERNANDEZ:

10   Q.    Okay, I want to turn our focus directly to the lists,

11   themselves.     On the top of the list that says, "Report Origin,

12   Phoenix," in the left-hand corner, it says, "Schd: GLI 1342."

13   Is that right?

14   A.    Yes, sir.

15   Q.    And that stands for Schedule: Greyhound Lines 1342?

16   A.    I don't know what GLI stands for.        That's probably a

17   pretty good guess.      1342, I believe, is the schedule number.

18   Q.    That's the bus number?

19   A.    Not the bus number.      The bus number is different than the

20   schedule number.

21   Q.    Oh, I see what you're saying.        That's the number for that

22   itinerary, or like that path?

23   A.    The bus has a number printed on the side of it, and then

24   their routes or their schedules are different than the bus

25   number.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 16 of 79   16

1    Q.    So that's the route number?

2    A.    I don't know if that's the exact term, but that's what I

3    would refer to it as.      I think it's referred to as a schedule

4    number.

5    Q.    Okay.   But both of these passenger lists are for the same

6    scheduled bus, 1342?

7    A.    Yes.

8    Q.    But they represent different stages of Bus 1342, or Route

9    1342; is that fair to say?

10   A.    Well, they're kind of -- part of them are duplicated.           The

11   first one is originating in Phoenix, and then after the bus

12   leaves Phoenix, it goes to Glendale, and then it picks up

13   passengers in Glendale.       The second is basically the passengers

14   that boarded in Glendale, but it also has the names of the

15   other passengers that are already on the bus.

16   Q.    So the first one -- we'll call it the first one, because

17   that one says, "Report Origin, Phoenix."

18   A.    Yes, sir.

19   Q.    And that's where the bus starts?

20   A.    No.    Actually, the bus starts in Los Angeles, but it goes

21   to Phoenix.

22   Q.    You're saying Schedule 1342 starts in Los Angeles?

23   A.    I don't know if that's the schedule number, but I know it

24   starts in Los Angeles.      I don't know if the schedule number

25   changes.     It changes in different cities.       I don't know the


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 17 of 79        17

1    number of the bus that leaves Los Angeles.

2    Q.    Okay.    We'll get back to that in a second.

3          The "Report Origin, Glendale," the one that says "Report

4    Origin, Glendale" at the top, that represents the first stop of

5    Bus 1342, or Schedule 1342, after Phoenix; right?

6    A.    Yes.    It goes from Phoenix to Glendale.

7    Q.    Is it okay if I refer to these reports, one as the

8    Glendale and the other as the Phoenix?         Would that make sense

9    to you, Agent Perry?

10   A.    Yes.

11   Q.    Okay.    So on the Phoenix report, there's a column named

12   "Inbound Passengers."      Do you see that?

13   A.    Yes, I do.

14   Q.    And it says -- inbound passengers are passengers switching

15   from a bus to Bus 1342; is that what you understand it to be?

16   A.    Well, as I testified earlier, the bus may be the same

17   number, the Schedule 1342.       I don't know where that schedule

18   originates.     It could be LA or it could be Phoenix.            But those

19   passengers are the passengers that are on the bus that comes

20   here to Albuquerque.

21   Q.    Okay.    On the Glendale report, there is no column that

22   says inbound passengers?

23   A.    No.    At the top, it says, "Through Passengers."

24   Q.    Right.    So Through Passengers are passengers who are

25   staying on the bus past that stop; right?


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 18 of 79    18

1    A.    Past what stop?     I don't understand.

2    Q.    Past the stop that's listed at the top of the report,

3    Glendale.

4    A.    I'm not exactly sure.      I don't know what the Through

5    Passengers means.      My understanding is that's passengers that

6    are coming on the bus that didn't originate in Glendale,

7    they're coming --

8    Q.    So there's no through passengers in Phoenix; is that

9    correct?

10   A.    No, it says, "Inbound Passengers."        I don't know the

11   difference between the words inbound and through.           I don't know

12   what the difference is for that.

13               MS. LONG:    Your Honor, if I may, I think that

14   Mr. Fernandez is asking Agent Perry a lot of specific questions

15   that are not necessarily relevant to how he uses this list.             So

16   he's asking Agent Perry to opine as to what through passenger

17   means or inbound passenger, and I think it's part of why Agent

18   Perry is having a hard time answering, is because he doesn't

19   generate this.     He knows how he uses this list, which is what

20   we're here for today.

21               So I would just ask that Mr. Fernandez couch his

22   questions in terms of -- you know, he may not know the answers,

23   because he's asking him to rely and interpret Greyhound

24   material.

25               MR. FERNANDEZ:     Well, Agent Perry knows how to say


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 19 of 79    19

1    he's not sure.     If I ask him a question, I'm not asking him to

2    make something up.      And so if I ask him a question -- for

3    instance, "What's Through Passengers?"         He said, "I don't

4    know."    So then we know that he can't use it in that way,

5    because he doesn't know what it is.

6                THE COURT:    Well, I think that's -- in other words,

7    Agent Perry, I think you've been doing this, but, for example,

8    if there are notations on this that you're not familiar with

9    because you would need somebody from Greyhound to interpret

10   this, then just indicate you don't know.          I think you've been

11   doing that.     For example, you didn't know the distinction, how

12   Greyhound distinguishes inbound from through.           So if you're not

13   sure, just answer the question that way.

14               THE WITNESS:    Yes, sir.

15   BY MR. FERNANDEZ:

16   Q.    You said the reports tell you who's getting on at a

17   particular stop; is that right?

18   A.    I don't believe I stated that.

19   Q.    You said the report help you know who is getting on and

20   who is getting off?

21   A.    I don't remember stating that, no.

22   Q.    Okay.   Do you know, based on these reports, who is getting

23   on at a particular stop?

24   A.    Specific passengers, yes.

25   Q.    And you know that because it's under the category,


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 20 of 79     20

1    "Originating Passengers"?

2    A.    Which list are you talking about?

3    Q.    Both of them have a column named Originating Passengers,

4    so both indicate who's getting on at that stop; is that right?

5    A.    My understanding on the Phoenix list, Originating

6    Passengers means those passengers originating in Phoenix, and

7    on the Glendale list, the Originating Passengers means those

8    passengers that are originating in Glendale.

9    Q.    So you said you weren't sure what inbound passengers were,

10   but they're not the passengers that are starting their journey

11   in Phoenix if they're listed on the Originating Passengers list

12   on the Phoenix report?

13   A.    Yes.   My understanding is they did not originate in

14   Phoenix, they were on the bus when it came into Phoenix.

15   Q.    And also on the Glendale report, Originating Passengers

16   are those passengers who got on the bus in Glendale?

17   A.    Yes, I believe I just stated that.

18   Q.    And the Through Passengers -- well, we can now do this.

19   All the Through Passengers in Glendale are those passengers who

20   got on the bus in Phoenix?       All the names listed as Through

21   Passengers in Glendale appear on the Phoenix report; is that

22   right?    And you can take your time to make sure that I'm not --

23   A.    No, I think you're partially accurate.         You said the

24   passengers that didn't originate in Phoenix.          If they're on the

25   Through Passengers in the Glendale list, yes, they were on the


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 21 of 79   21

1    bus when it either came into Phoenix or boarded in Phoenix.            So

2    they could have got on before Phoenix.

3    Q.    Right.    But everyone who left the station in Phoenix is on

4    the Through Passengers list in Glendale with the exception of

5    those who got off in Glendale?

6    A.    I would say that's an accurate statement.

7    Q.    And there's three people who got off in Glendale; is that

8    right?

9    A.    According to the list, yes.

10   Q.    So the Glendale list repeats all the passengers in the

11   Phoenix list, except those who got off in Glendale?

12   A.    And who got on in Glendale.

13   Q.    Right.    They added plus the eight that got on in Glendale?

14   A.    Yes, sir.

15   Q.    And by looking at the Glendale list, you can tell who --

16   sorry.    By looking at the Phoenix list, you can tell who is

17   scheduled to get off in Glendale; right?

18   A.    Yes.

19   Q.    And that, to you, indicates that they were not going to

20   arrive in Albuquerque on Bus 1342, or Route 1342?

21   A.    I think that's a correct statement, yes, sir.

22   Q.    And so this is what I mean.       You agree that there's

23   different information on the two lists?         On Phoenix and

24   Glendale, some names are listed, some names are taken off,

25   based on the movement of passengers?


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 22 of 79     22

1    A.    That's correct.

2    Q.    And on the bottom of the Glendale list, it has an entry

3    for Flagstaff, Arizona?

4    A.    Yes, sir.

5    Q.    And it says:     "Res on, 9."    Do you see that column and

6    entry?

7    A.    Yes, sir, I do see that.

8    Q.    Does that indicate to you that in Flagstaff, nine people

9    are going to get on the bus?

10   A.    I believe that's accurate, yes, sir.

11   Q.    And "Res off, 10," that indicates to you that ten people

12   in Flagstaff were going to get off the bus?

13   A.    Correct.

14   Q.    And then at the very end, the last thing on Glendale, it

15   says:    "Bags off, 4."

16   A.    You're talking about in Flagstaff?

17   Q.    Yes.

18   A.    Yes, I believe that's what it says, yes.

19   Q.    And you've looked at this list, and you can tell that that

20   makes sense; right?      There's nine people -- I'm sorry.        There's

21   ten people on the Glendale list that have their final

22   destination as Flagstaff; is that correct?

23   A.    I can try to count them, if you want, but I just go by the

24   bottom, and it says ten.       I believe that's going to be

25   accurate.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 23 of 79        23

1    Q.    I can promise you, I'm not pulling a fast one.              There's

2    ten people.     You would agree with that?

3    A.    I have no reason to say that you can't add.

4    Q.    Okay.   And the "Bags Off, 4," you can verify that, too,

5    because there's a column that says, "Bags," and it indicates to

6    you whether or not a person getting off in Flagstaff has a bag

7    with them; right?

8    A.    Well, if you look at the passengers, and with your

9    addition, and if it says they had four bags, you add that up,

10   and if that's accurate, then you come up with that number.

11   Q.    But that's something you know about; right?          That's

12   something you look for?

13   A.    No, because I'm not in Flagstaff, so I really don't care

14   who gets off in Flagstaff.       They're off the bus before it gets

15   here, so I really don't care who gets off in Flagstaff.

16   Q.    I mean, you know who's supposed to come off a bus with

17   bags; right?

18   A.    If you -- if it's listed arriving in Albuquerque, yes,

19   it'll state how many people are getting off with bags.              But

20   this list only has two places on it, so I wouldn't know that.

21   Q.    Let's look at the Phoenix list.

22   A.    Yes, sir.

23   Q.    There's a Passenger 24, Robert Cooley.         I'm just using him

24   as an example.     Do you see that entry?

25   A.    I do, yes.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 24 of 79   24

1    Q.    And it says one bag?

2    A.    Yes.

3    Q.    And "Change Bus, Albuquerque"?

4    A.    That's correct.

5    Q.    So you'd expect, if you're watching Robert Cooley get off

6    the bus, to see him take a bag off the bus; is that correct?

7    A.    Yes, but that's not always accurate.         But, yes, that bag

8    list is fairly accurate.

9    Q.    And that's at least what this schedule shows, or indicates

10   to you; right?

11   A.    Yes.   It shows he has one checked bag, and he's changing

12   buses in Albuquerque and his destination is Colorado Springs.

13   Q.    Just so I'm clear, there's a column that says, "Res

14   Number."     Is that right?

15   A.    Yes, sir.

16   Q.    And that's a person's reservation number?

17   A.    Yes, sir.

18   Q.    Is it fair to say that if someone has the same reservation

19   number, they purchased their ticket together?

20   A.    That means they're traveling together on the same

21   reservation.

22   Q.    Yes.   That's what it says?

23   A.    That's what it would mean to me, yes.

24   Q.    And we've touched on this a little bit, but the column

25   that says, "Change Bus," that's where the person would have to,


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 25 of 79   25

1    I guess, change their bus to get to the final destination?

2    A.    Yes.   Along the route, they would change a bus.

3    Q.    And if they change their bus, they have to take their

4    luggage off with them; right?

5    A.    In certain cities, they do.

6    Q.    And Albuquerque is one of them?

7    A.    Depends on where your destination is.

8    Q.    Denver.

9    A.    Yes.   Well, let me rephrase that.       Sometimes they do, and

10   sometimes the employees will take them off and store them for

11   them.   So it just depends.

12   Q.    I see.    But the luggage does come off the bus?

13   A.    Yes, it has to, because that bus -- they get on a

14   different bus.

15   Q.    And if someone is staying on the bus, they don't have to

16   have their luggage taken off the bus?

17                MS. LONG:   Your Honor, at this point I'm going to

18   object just in the interest of trying to get this hearing done.

19   We know what Ms. Ramos-Burciaga was doing.          My understanding of

20   the purpose of this hearing is to limit it in terms of Agent

21   Perry's use of this list in this matter.          So while it's

22   interesting to explore the intricacies of this list, as it may

23   pertain to the Defendant, I don't think that's the inquiry

24   before the Court today.

25                MR. FERNANDEZ:    Well, Your Honor, I can't confront


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 26 of 79    26

1    Agent Perry about the list until I know how he understands the

2    list and what information he can get from it.           I will

3    eventually get to the point to show that the way he's testified

4    he's used the list I think is inconsistent with what the list

5    actually shows, but in order to do that, I need to, I think,

6    have a pretty broad inquiry into what the list actually shows.

7                THE COURT:    Well, I guess I don't mind you inquiring

8    about the witness' knowledge of the list, but I think,

9    obviously -- for example, your client is listed, so I'm

10   assuming at some point we're going to get into some questions

11   about what he understood about her name.

12               MR. FERNANDEZ:     Yes.

13               THE COURT:    So I guess maybe the sooner we get there,

14   the better.     So if we can try to move in that direction, I

15   think it would be helpful.

16               MR. FERNANDEZ:     Okay.   Yes, Your Honor.     I'm not sure

17   if there is an objection, though.

18               THE COURT:    I guess I'll overrule the objection now,

19   but I may sua sponte raise it if we don't get to what I think

20   is the meat of the inquiry here in the not too distant future.

21   So let's leave it at that.

22   BY MR. FERNANDEZ:

23   Q.    You didn't get the list for Flagstaff; is that correct?

24   The passenger list that says, "Report Origin, Flagstaff"?

25   A.    No, I did not.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 27 of 79    27

1    Q.    And you didn't get the list that says Report Origin for

2    any other city along Bus Route 1342 that day?

3    A.    Well, if you look at the Phoenix list, as you call it, the

4    list has inbound passengers.        So that list would include other

5    stops, not just Phoenix and Glendale.

6    Q.    Did you get the list for those stops?

7    A.    It's on this list.

8    Q.    I'm only asking if you got a list that says, Report

9    Origin, and then some other city other than Glendale and

10   Phoenix.

11   A.    This is all I received, these two pages.

12   Q.    And why didn't you ask for the Flagstaff list?

13   A.    That's not a list that I'm really interested in.

14   Q.    Why not?

15   A.    Because -- I'm trying to think.        I don't think I've ever

16   arrested anyone that got on the bus in Flagstaff.

17   Q.    You've never arrested someone who got on the bus in

18   Flagstaff?

19   A.    I can think for a while, but I can't recall.          If I have,

20   it's been very few.

21   Q.    Have you ever arrested someone who got on the bus in LA?

22   A.    Yes, I have.

23   Q.    And why didn't you get the LA bus list?

24   A.    It's on this list.

25   Q.    The entire LA bus list is on which list?


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 28 of 79      28

1    A.    On the bus that I'm checking, this specific bus, it has

2    Inbound Passengers, and if you look at the list, it has

3    handwriting.     LA, Sacramento, San Diego.       So it has paying

4    passengers that are getting on at other stops that's on this

5    list.

6    Q.    Okay.   So all the passengers from LA that you'd be

7    interested in are on the Phoenix list; is that the idea?

8    A.    I don't know what you mean by interested in.

9    Q.    You said that.     "I didn't get the other lists because I'm

10   not interested in that."

11   A.    No, I said Flagstaff.      I'm not interested in the list for

12   Flagstaff.    You asked if I'd ever arrested anyone getting on in

13   LA.   So, yes, I mentioned people getting on in LA, and that's

14   why there's writing on this list.

15   Q.    We'll get to the writing, but what I'm asking you is, why

16   didn't you want a complete list of LA?

17   A.    This is the complete list.

18   Q.    One person from LA is the complete list from LA?

19   A.    Well, there's a lot of names on there that don't have

20   writing beside them.      Some of those passengers could have

21   boarded in LA.     I don't know that.

22   Q.    So you wouldn't know that.       So I'm saying, the only person

23   you know for sure is the one person that says LA, and that's a

24   complete enough list for you?

25   A.    Yes, it is.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 29 of 79   29

1    Q.     Okay.   The reason you didn't get the list has nothing to

2    do with the fact that you already found that Dulce Ramos was on

3    the Glendale list?

4    A.     Can you repeat that question, please?

5    Q.     Sure.   You didn't get the other lists because you already

6    found Dulce Ramos on the Glendale list?

7    A.     That question makes no sense to me.

8    Q.     I'll repeat it in a different way.

9           You were looking for Dulce Ramos that day; right?

10   A.     No.   This list has her name on here.       She was a person I

11   was interested in speaking with, if I could find her, which I

12   did.    So I got the list like I normally do on every other day.

13   Her name just happened to be on that list.

14   Q.     So you were interested in speaking with her before you got

15   the list?

16   A.     No.   I didn't know there was a Dulce Ramos on the bus

17   until I got the list.

18   Q.     So once you got the list, you found out that there was a

19   Dulce Ramos on the bus?

20   A.     On the list, yes, sir.

21   Q.     And then you decided you wanted to speak with her?

22   A.     She was a person I wished to speak with, yes.

23   Q.     Okay.   And why?

24   A.     Because she originated in Glendale, Arizona, she paid

25   cash, and she was destined for Denver, Colorado.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 30 of 79    30

1    Q.     How did you know she paid cash?

2    A.     Because it has a CA written right beside her name.

3    Q.     There's also a gentleman -- I'm sorry.        So you were

4    interested in just the people paying cash; is that the idea?

5    A.     No.    But if you ask me to explain the list, I can explain

6    the writings and tell you what the writings mean, so maybe

7    it'll make you understand better.

8    Q.     Yes, let's do that.     First of all, can you tell us why

9    there are certain names underlined?

10   A.     Because I asked the confidential source to let me know the

11   passengers that paid cash, and also the ones -- see the RI?

12   The ones that were reissued.        That's the people that I'm

13   interested in speaking with.

14   Q.     So all the names that are underlined are either paid cash

15   or had their ticket reissued?

16   A.     Yes, sir.

17   Q.     And that's the only information that the underlining

18   signifies?

19   A.     Yes.   I think the underlining is -- I've never asked the

20   CS to underline it, but I think it probably helps them do their

21   job.

22   Q.     There's also little sort of brackets on the Phoenix list,

23   little sort of arrow points.        Do you see that?

24   A.     Yes, sir.

25   Q.     That indicates to you who is on the same reservation


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 31 of 79         31

1    number?

2    A.    Yes, sir.

3    Q.    Now, is there any reason why the confidential source

4    points that out to you specifically?

5    A.    Maybe to help me.     They think I can't read the numbers or

6    something.     I'm not exactly sure.     I never asked them to do

7    that.

8    Q.    It's just an aid, because you can get that same

9    information without the bracket; right?

10   A.    Yes.    I can read the numbers, yes, sir.

11   Q.    And you've already hinted at this, but in the middle of

12   the Phoenix list, there's a number of cities listed.              LA,

13   Sacramento, San Diego, Mesa.        That to you means, what?

14   A.    Are you talking about the handwriting?

15   Q.    Yes.

16   A.    Yes, that means they originated in those cities.

17   Q.    And why is that important to you?

18   A.    Because it's the ones that paid cash or are reissued.              I

19   like to know where they originated.

20   Q.    Okay.   So the only ones you don't have a city listed for

21   are the ones who are on the Originating Passengers list, so you

22   know where they originated.       Is that fair to say?

23   A.    No, I don't think so.

24   Q.    Let's see.    Adam Voltares, he's underlined in Phoenix.

25   A.    Yes, I see that.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 32 of 79   32

1    Q.    But there's no city listed.       There's no city handwritten.

2    A.    All the originating passengers, to my knowledge,

3    originated in Phoenix.

4    Q.    Right.    That's all I'm saying.      So the reason they didn't

5    handwrite something in is because you know that they started,

6    they originated in Phoenix, and so you didn't need that

7    information from the confidential source?

8    A.    Correct.

9    Q.    So before you received this Glendale list, you had never

10   heard of the name Dulce Ramos?

11   A.    I had not.

12   Q.    And there was nothing about Dulce Ramos that stood out

13   other than paid in cash, coming from Glendale?

14   A.    Going to Denver, and she also had a checked bag.

15   Q.    Going to Denver.     Now, is Denver also of interest to you?

16   A.    Yes, it is.

17   Q.    Why is that?

18   A.    Because I've arrested -- I don't know the number.

19   Numerous, numerous people destined for Denver with illegal

20   narcotics.

21   Q.    How about Oklahoma City?

22   A.    I've arrested a lot of people going to Oklahoma City,

23   that's correct.

24   Q.    How about Tulsa?

25   A.    That's also correct.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 33 of 79   33

1    Q.    How about Chicago?

2    A.    Not so much on the bus, but on the train.

3    Q.    Well, you'd agree that one of the connecting -- one of the

4    passengers was going to connect to a bus to Chicago; is that

5    right?    Melissa Hernandez?

6    A.    Can you tell me which list you're --

7    Q.    Glendale, midway.     It says she's going to switch in

8    St. Louis, and then her final destination is Chicago.

9    A.    I don't see that on the Glendale list.

10   Q.    Okay.    She's listed -- it's alphabetical order, and her

11   last name is Hernandez.

12   A.    Oh, okay.    I thought you were talking about the ones

13   originating in Glendale.

14   Q.    Oh, no.    She's in the through passenger list.

15   A.    I see the name.

16   Q.    And she's going to Chicago?

17   A.    It shows a destination of Chicago, yes, sir.

18   Q.    Fair to say that you've arrested people going to Chicago?

19   A.    I have --

20   Q.    How about --

21   A.    -- on the train.     I don't know about on the bus.

22   Q.    How about Nashville?

23   A.    A few.

24   Q.    Dallas?

25   A.    Very few.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 34 of 79        34

1    Q.    New York?

2    A.    Yes.

3    Q.    Is it fair to say that there's actually a lot of cities on

4    this list that -- a lot of destinations that you've arrested

5    people going to?

6    A.    I've arrested a lot of people, so I believe a lot of

7    cities, yes, sir.

8    Q.    Now, you get the -- it's a common practice of yours to get

9    the passenger list?

10   A.    Yes, sir.

11   Q.    Does your source just send them to you, or do you have to

12   ask for them?

13   A.    I used to ask for them, but then they just started sending

14   them to me, because that was kind of a general practice.

15   Q.    That's every day?

16   A.    Maybe not every day, because some days I decide I'm not

17   going to work.

18   Q.    That's fair.     You should have some time off, too.

19         Did you specifically ask for them to indicate to you paid

20   in cash and what city they're come from?          Is that something

21   you've already said?

22   A.    If they paid in cash or had it reissued, I ask to look up

23   the origination city, if it's not Glendale or Phoenix, yes.

24   Q.    You testified about this at the first hearing.              I asked

25   you, what do you do with the passenger list, and you said, I


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 35 of 79   35

1    look at it.     Do you recall that?

2    A.    Yes.

3                 MS. LONG:    Your Honor, if we could -- there's been

4    multiple hearings.       There's been a preliminary hearing --

5                 MR. FERNANDEZ:    There's only been one suppression

6    hearing.

7                 MS. LONG:    Right.   So I just wanted to make sure --

8    there was an evidentiary hearing, as well, on the agency where

9    Agent Perry testified, and then there was the suppression

10   hearing.     So if we can just make sure --

11                THE COURT:    Are you talking about the suppression

12   hearing?

13                MR. FERNANDEZ:    Yes.   I'll concise.

14   BY MR. FERNANDEZ:

15   Q.    In the suppression hearing at Page 40, if you have the

16   transcript, I asked you what you do with the passenger list,

17   and you said, "I look at it."         Do you recall that?

18   A.    I don't remember the exact words, but I believe that's

19   pretty accurate.

20   Q.    I asked you for some more details, and you gave us more

21   details.     Do you recall that?

22   A.    I don't remember my exact testimony.

23   Q.    Would it be helpful if I showed you a page of the

24   transcript of that hearing?        Would that help refresh your

25   recollection?


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 36 of 79   36

1    A.    I can read it, if you want to give it to me, yes.

2                 MR. FERNANDEZ:    May I approach, Your Honor?

3                 THE COURT:   You may.

4    A.    Can you tell me what number?       Do you want me to look at

5    the whole page, or just start at a certain area?

6    BY MR. FERNANDEZ:

7    Q.    Just at the top of the page to the midway down, midpoint.

8    A.    Okay, I'm finished.

9    Q.    May I retrieve it from you?

10         So when I asked you previously what you do with it, some

11   details, you said you look for certain destinations?

12   A.    Yes, sir.

13   Q.    You look for origination points?

14   A.    That's correct.

15   Q.    You look for people who have bought their tickets close

16   together, traveling from the same city to the same destination?

17   A.    Yes.

18   Q.    And you also said you look for people who are traveling

19   together?

20   A.    Yeah.   I want to know that when I get on the bus and speak

21   with people, yes.      I'd say that's an accurate statement.

22   Q.    And also whether or not they checked luggage?

23   A.    Yes, sir.

24   Q.    You didn't previously say that you looked to see whether

25   or not they paid cash; right?        If you want, I can give you your


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 37 of 79      37

1    testimony back.

2    A.    That's okay.     I don't think it was on that page.         I don't

3    think I testified to that earlier.

4    Q.    You also didn't say, I look at the list to see what hand

5    markings my confidential source put in there; right?

6    A.    I didn't testify to that, no.

7    Q.    You didn't say you looked to see whether or not the ticket

8    was reissued?

9    A.    I did not.

10   Q.    But you agree that those are all things that you do

11   consider?

12   A.    Yes, that is things I do consider when I look at the list.

13   Q.    Okay.   So why didn't you say, I consider whether or not

14   someone paid in cash?

15   A.    Maybe I just overlooked that on my testimony.          I've

16   testified in numerous hearings, not just in this case.            But

17   that's one of the things that's kind of a known.

18   Q.    Why didn't you put that the confidential source conveys

19   additional information above what's written on the passenger

20   list?

21   A.    Because I don't believe I was asked that question.

22   Q.    I asked you at one point -- one moment.

23         I asked you what you get from the confidential source, and

24   your answer was:     "I use a confidential source to obtain the

25   bus itinerary.     That's the only thing that I've obtained from a


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 38 of 79      38

1    confidential source."      Do you recall saying that?

2    A.    No.   But if you say it's in the transcript, that's what I

3    said.   I don't remember actually all my testimony.          It's been a

4    while ago.

5    Q.    So if you said, "That's the only thing that I've obtained

6    from a confidential source," you'd agree that that's not a

7    complete statement?

8    A.    That's all I -- no, I think that's a complete statement.

9    The only thing I get from a confidential source is the list.

10   You didn't ask me what was on the list.         We didn't go over what

11   was on it.    So I believe that's a complete statement.           That's

12   all that I do get.

13   Q.    Now, I want to call your attention -- one of the things

14   you thought was important, as we just went over, were people

15   that were traveling to the same city from the same city who had

16   their reservations sort of booked close together.           I know

17   that's a mouthful.      Do you want me to break it down?

18   A.    I think I understand what you're asking.          Yes, that's one

19   of the things that I look for.

20   Q.    So on the Glendale list -- excuse me.         On the Phoenix

21   list, there are two passengers, 28 and 30.          They're both

22   traveling to Oklahoma City from Phoenix, and they purchased

23   their reservations close in time.        That's why they're grouped

24   together like that; right?

25   A.    You're looking at the Phoenix list?


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 39 of 79   39

1    Q.     Yes, the Phoenix list.

2    A.     You're looking at No. 28 and No. 30?        That would be Ellis

3    and Vick?

4    Q.     Yes.

5    A.     They didn't originate in Phoenix, because they're not in

6    the origination passengers.       They got on before Phoenix.

7    Q.     I apologize.    You don't know where they came from; right?

8    A.     I do not.

9    Q.     So they could have come from the same city?

10   A.     Possibly, yes.

11   Q.     And just so I'm clear, the Phoenix list has the passengers

12   listed according to reservation number, and those reservation

13   numbers are in sequential order.        Do you see that?

14   A.     I'm looking at it.     I'm trying to see if they actually

15   are.    I believe that's correct.

16   Q.     So that would indicate to you that they had purchased

17   their reservation close in time to one another?

18   A.     Are you talking about 28 and 30 still, or are you talking

19   about other passengers?

20   Q.     Yes, 28 and 30 still.

21   A.     If you look at the reservation number, I don't believe

22   that they purchased their tickets close to the same time, no.

23   Q.     Okay.   So when you said you looked for people who

24   purchased their tickets close in time, what exactly are you

25   looking for?     How close does their reservation number have to


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 40 of 79     40

1    be?

2    A.    I don't know if I testified to the same time, because this

3    doesn't have a time.

4    Q.    You said close together.

5    A.    Close together.     That's a big difference.       I don't know

6    what time they purchased their ticket, according to this list.

7    I can look at the reservation number and look at the digits.

8    If you look at the digits on the reservation number for No. 28

9    and No. 30, those aren't close together, so I don't think those

10   two -- you said they're traveling together or close to the same

11   time.   I don't believe so.

12   Q.    You said:    "Sometimes I look for people that have bought

13   their tickets close together."        So what did you mean by that?

14   A.    By looking at the reservation number, if you look -- say

15   you looked at Mr. Ellis and Mr. Vick.         If they had all the

16   digits -- say it was 44274278, and then the other one ends in

17   79, they bought their tickets next to one another.

18   Q.    Okay.   So they have to be within one or two; is that --

19   A.    No, it's not a general practice.        I just know from my

20   experience of looking at that, the reservation numbers, that

21   they probably purchased their tickets close to the same time.

22   There's not a general one or two, it's just -- it might be

23   three, it might be four.       I don't have a general number.

24   Q.    But they're too far apart for you to consider them having

25   bought their tickets close together?


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 41 of 79       41

1    A.    Probably that's an accurate statement.         When you say, for

2    me, I don't know what you mean by for me.          I don't care when

3    they bought their tickets.

4    Q.    You, meaning for that factor to register.

5    A.    I'd say that's an accurate statement.

6    Q.    Now, Passengers 4 and 6, Melinda and Scott, are they also

7    too far apart for that factor to register as close in time?

8    A.    They are way far apart.

9    Q.    And also 40 and 43?

10   A.    They're pretty far apart, also.

11   Q.    Well, so how does that fall into your spectrum?             Is that

12   close enough to raise some interest, or none at all?

13   A.    Which ones are you talking about?

14   Q.    40 and 43.    And the reason I picked them out is because

15   all these pairs are traveling from the same city going to the

16   same place.

17   A.    So what was your question, again, please?

18   Q.    Is 40 and 43, who are both going to Albuquerque, do you

19   consider their reservation number close enough in time, or is

20   that far apart for that factor to be considered?

21   A.    That's not something I would generally look at, no.

22   Q.    So we've gone through a lot of things, and the AUSA

23   pointed out that maybe it's been exhaustive, but is it fair to

24   say that the only thing you used this passenger list for is to

25   find out whether someone has checked a bag, whether they paid


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 42 of 79   42

1    in cash or had their ticket reissued, what city they're coming

2    from, where they're going, and whether or not they are

3    traveling with someone?

4    A.    All those statements I would say are accurate, except --

5    Q.    Would you add anything?

6    A.    I wasn't finished.

7    Q.    I'm sorry.

8    A.    Except for the last one.

9    Q.    Okay.

10   A.    Sometimes when I talk to two people -- I'll give you an

11   example.    Say you and Ms. Long were traveling together, which I

12   doubt --

13   Q.    You never know.

14   A.    -- and you had tickets that were, as you say, one or two

15   digits apart, and you were going from the same city with the

16   same destination, and I get on the bus and I talk to y'all and

17   you say, no, I'm traveling by myself.         From my experience, I

18   believe you're probably traveling together, so that's something

19   that piques my interest.       So that last statement is probably

20   not accurate.

21   Q.    Okay.   Well, so that's an example of how you clarified and

22   added.    Is there anything else you'd add to the sort of list of

23   factors that you'd use this passenger list for?

24   A.    No, that's it.     Did you mention the cash part and reissue?

25   Obviously --


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 43 of 79    43

1    Q.     Yeah.

2    A.     -- that's why it's on there.      So that's something I'm

3    interested in.

4    Q.     And when the confidential source sends you the list, is

5    there any additional information included in that e-mail?

6    A.     No.   This is it.

7    Q.     There's no body of the e-mail, no subject line, other than

8    like, here are the lists, something like that?

9    A.     No.

10   Q.     I should clarify, what does reissue mean?

11   A.     That means that you decided you didn't want to travel on

12   your date.     I believe, unless I'm incorrect, you have a year to

13   use that ticket when you purchase it.         You have to pay $15 or

14   $20 when it's reissued.       In other words, you decided you didn't

15   want to travel that day and your ticket was reissued for a

16   later time.

17   Q.     Okay.   I'm not trying to hide something, but in the list

18   of factors, you didn't include whether or not they purchased

19   the ticket on the same day.       Is that something you consider or

20   not?

21   A.     I don't know if they purchased a ticket on the same day

22   from this list.     It doesn't have a time.

23   Q.     Do you ever know when the person purchased their ticket?

24   A.     I can estimate from the numbers, from the reservation,

25   just going from my experience, but that doesn't -- like, I can


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 44 of 79      44

1    give you an example, if you'd like.         If you look at

2    Mr. Engwall, No. 3 on the Phoenix list, 392, that ticket was

3    purchased weeks ago.

4    Q.    Because that's different from the other ones?

5    A.    Yes.

6    Q.    How about Passenger No. 46.       Can you tell when he

7    purchased his ticket?

8    A.    No, I can't tell you the date or time.

9    Q.    Could you tell when Ms. Ramos-Burciaga -- I'm sorry; Dulce

10   Ramos purchased her ticket?

11   A.    No, I cannot.

12   Q.    So that's not one of the factors you considered?

13   A.    Not in this, no.

14   Q.    In any case?

15   A.    Well, I can't say any case.       I might have used it -- like,

16   the last one on the list, Mr. Craig Peterson, that ticket was

17   probably one of the last tickets that was purchased because of

18   the number.     So sometimes I look at that, but not in this case,

19   no.

20   Q.    So to go back to what we were talking about before, you'd

21   expect that the passengers with their -- sorry.           You'd expect

22   that the passengers will end their journey with Greyhound at

23   their final destination; is that correct?          That's what the

24   schedule indicates?

25   A.    No, I wouldn't say that's correct.        You can get off the


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 45 of 79      45

1    bus any time you want, and it happens.

2    Q.    You'd expect someone whose final destination is Flagstaff,

3    or somewhere west of Albuquerque, to get off before

4    Albuquerque; right?

5    A.    Or they can get off in Flagstaff and purchase another

6    ticket to continue, which happens.

7    Q.    Okay.   Looking at the list, the people who are underlined,

8    none of those passengers, as far as the list indicates, is

9    going to get off before Albuquerque; is that correct?             Get off

10   the bus.

11   A.    I don't believe so, no.

12   Q.    That's a "yes"?     All of them are going to end up in

13   Albuquerque, according to the list?

14   A.    Unless -- according to the list, yes.

15   Q.    And that's why the confidential source underlines those

16   and not others; is that correct?

17   A.    Because I asked them to put cash and reissue.          The

18   underlining part, I believe we went over.

19   Q.    So, for instance, Originating Passenger 8 in the Glendale

20   list, Suki Upton, I don't know if that's a man or a female, but

21   if that person paid in cash, that person wouldn't be underlined

22   or indicated they paid in cash because they're not going to

23   come to Albuquerque; is that right?

24   A.    Well, their destination is --

25   Q.    Flagstaff.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 46 of 79   46

1    A.    -- Flagstaff.     That's not something -- I'm not in

2    Flagstaff.

3    Q.    So they wouldn't indicate to you that he or she paid cash,

4    because they know that that person is not going to get to

5    Albuquerque?

6    A.    I would assume that's correct, yes.

7    Q.    So there are people on this list who may have paid cash,

8    who may have been reissued, but aren't marked in any way

9    because you're not ever going to get a chance to see them,

10   essentially?

11   A.    If the list is correct, yes, they're getting off before

12   here.

13   Q.    At the suppression hearing on Page 39, I asked you:         "And

14   when you approached her, at one point you asked her for her

15   name.   You knew what her name was; right?"         And you answered:

16   No, I didn't know her name.       Until I asked her for her ticket

17   and identification, I had no idea what her name was."

18         Do you recall that?

19   A.    I read it in the transcript.       I don't remember me

20   testifying that day, but I read it in the transcript.

21   Q.    Is that still true, though?

22   A.    Yes, it is.

23   Q.    You had no idea what her name was?

24   A.    I didn't know who she was.

25   Q.    And you said:     "I didn't" -- sorry.      Then I asked you:


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 47 of 79    47

1    "You didn't know that she was the person that you were looking

2    for?"   And you answered:      "No, I did not know that until I got

3    her ticket and her identification."

4          Is that correct?     Is that still correct today, that you

5    didn't know that you were looking for her until you got her

6    ticket and identification?

7    A.    As I testified earlier, from the list, that name was a

8    person I was wishing to speak with.         I didn't know who she was.

9    I had to basically find her, which I did.

10   Q.    And from this list, was there anyone else you were

11   interested in talking to?

12   A.    There may have been.      I don't remember, because I ended up

13   arresting your client.      So I was busy with her.

14   Q.    Well, you're the person who made the interpretation, or

15   the decision that night.       Looking at this list, is there anyone

16   you would say you would want to talk to based on what you see

17   here?

18   A.    Well, first of all --

19               MS. LONG:    Your Honor, if I may object, I think at

20   this point Mr. Fernandez is asking Agent Perry to speculate

21   about his kind of state of mind at the time.          What he's saying

22   is, he was interested in speaking with Ms. Ramos-Burciaga

23   because of information contained on the list.           He encountered

24   her and he arrested her, so he didn't encounter anyone else

25   that day.    So whether or not there was other people, and asking


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 48 of 79    48

1    him to go back, I just don't think that's really before the

2    Court in this hearing.

3                THE COURT:    Well, I think what I understood the

4    question -- I mean, the agent testified that he didn't speak to

5    anyone else, or certainly didn't speak to anyone after his

6    encounter with Ms. Ramos-Burciaga, because he arrested her.             So

7    he had someone in custody, essentially; correct?

8                THE WITNESS:    Yes, sir.

9                THE COURT:    But what I understood the question to

10   be -- for example, is this what you were asking?           If you looked

11   at the Glendale list, right above Ms. Ramos-Burciaga there's a

12   Jimmy Moon.

13               MR. FERNANDEZ:     I know, there's three names.

14               THE COURT:    So are you essentially asking him, if he

15   hadn't encountered your client, that if he had a chance to, he

16   would have been interested in talking to Jimmy Moon and Teresa

17   Byron?    Is that essentially what you're asking?

18               MR. FERNANDEZ:     Yes, or the other people who are

19   underlined.

20               THE COURT:    I don't have a problem with that

21   question.    In other words, for example, either the cash or the

22   re-entry people who have been identified, had you not

23   encountered this Defendant, if you had had the opportunity,

24   would you want to speak with some of the other individuals on

25   this list?


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 49 of 79    49

1                 THE WITNESS:   Yes, Your Honor.      The list just helps

2    me identify people that I might be interested in speaking with.

3    It's not a definitive list.       We still get on the bus and talk

4    to everybody.     So, yes, I would have gotten on the bus and

5    talked with every person on this list, which we do on a daily

6    basis.

7    BY MR. FERNANDEZ:

8    Q.    You did that in this case?       You got on the bus and talked

9    to everybody?

10   A.    No, because Ms. Ramos, as I said earlier, was arrested,

11   and I don't believe I spoke with anyone else.

12   Q.    You'd agree that Ms. Ramos-Burciaga, or Dulce Ramos, was

13   one of two women who got off the bus in Albuquerque with

14   baggage?

15   A.    I can look at the whole list and see, but I don't really

16   know right now.

17   Q.    Well, I'll narrow it down for you.        There's an Erika

18   Stoner who is listed as Passenger 1 under Originating

19   Passengers in the Glendale list.

20   A.    Yes.

21   Q.    She would have gotten off the bus in Albuquerque?

22   A.    She was destined for Denver, so she would have gotten off

23   the bus to transfer onto the same bus that Ms. Ramos was

24   destined to go on.

25   Q.    And she had a bag?


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 50 of 79    50

1    A.    One checked piece of luggage, yes.

2    Q.    So she would have taken that bag off of the bus in

3    Albuquerque?

4    A.    That's correct, unless the employees will take it off.

5    Sometimes they'll take them off and hold them for them.           So it

6    depends who's working and how the passenger wants to handle

7    that, whether they want to take their own bag or have the

8    employees take it.

9    Q.    And then if you look on both lists, Glendale and Phoenix,

10   you'll notice no other female passenger changing buses in

11   Albuquerque.     Is that fair to say?

12   A.    If you give me a moment, I can go through all of this.

13   I'm not exactly sure.      I have to look at the whole list.

14         Also, you haven't talked about this.         You can travel under

15   a false name, which means I can buy my ticket in my name and go

16   give it to Ms. Long.      She can be a female and have a male name

17   on it, which has happened.       So you can't always go by the name,

18   if that makes sense.

19   Q.    According to the list, there's exactly two women that were

20   changing buses in Albuquerque.        Let's start there.     Is that

21   right?

22   A.    Well, I see a Charlene --

23   Q.    Dewakuku?

24   A.    Yes, if that's the correct pronunciation, that's destined

25   for Albuquerque, yes.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 51 of 79     51

1    Q.    She doesn't have a bag, though; right?

2    A.    According to the list.      But you can't always go by that,

3    either.

4    Q.    It's fair to say you rely on the list to some extent,

5    though; right?

6    A.    Yes, but it's not always accurate.

7    Q.    Okay.   Is there any other female changing buses in

8    Albuquerque?

9    A.    I'm still looking.      If you could maybe direct me to it, I

10   could maybe save a lot of time.

11   Q.    I don't see any other females changing buses in

12   Albuquerque.     I see only three, and only two have bags.

13   A.    That's correct.

14   Q.    You observed Ms. Ramos take her bag off of the bus in

15   Albuquerque; is that correct?

16   A.    I did, yes.

17   Q.    And so you had a pretty strong sense of who she was once

18   you saw that?     She was either Erika Stoner or Dulce Ramos, if

19   the list is correct?

20   A.    Can you repeat your question, please?

21   Q.    According to the list, the female person who's taking her

22   bags off in Albuquerque was either Dulce Ramos or Erika Stoner?

23   A.    I can't believe that's an accurate statement.          Some

24   passengers that are continuing on their trip will get their

25   checked luggage off to get something out of it and take it with


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 52 of 79    52

1    them here.    So you can't always go by that.

2    Q.     When you saw it, you thought, that's a good indication

3    that that's Dulce Ramos; right?

4    A.     I didn't know until I walked up and talked to her who she

5    was.

6    Q.     But the reason you went up and talked to her is because

7    you thought it was a strong likelihood that that was the person

8    that was Dulce Ramos?

9    A.     It could have been.     I would assume that Dulce Ramos is an

10   Hispanic name.      Your client is Hispanic.      Erika Stoner I would

11   say is probably not an Hispanic person, if the name is correct.

12          So, did I know that was Dulce Ramos?        No.   Did I want to

13   find out?    Yes.   I watched her get the bag off and go inside.

14   I assumed she was either going to Albuquerque or transferring

15   north.    Once I talked to her and asked for her ticket and

16   identification, then I knew that was the person that was

17   traveling under that name.

18   Q.     Were you aware that Erika Stoner is a senior citizen?

19   A.     I have no idea.

20   Q.     You never looked at her ticket?

21   A.     I don't believe I did.

22   Q.     Do you recall seeing Erika Stoner that evening?

23   A.     I don't remember, no.

24   Q.     Do you recall someone other than Ms. Dulce Ramos, female,

25   taking their luggage off the bus?


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 53 of 79       53

1    A.    I don't remember.

2    Q.    You said that at times people travel under false names and

3    that sort of thing.      Do you recall seeing any Hispanic woman

4    taking luggage off the bus that night?

5    A.    I've checked hundreds of buses since then.          I don't

6    remember.

7    Q.    Do you recall speaking to AUSA Armijo on January 3, 2018?

8    A.    I've spoken to him quite often on this case.          I don't

9    remember the exact dates.

10   Q.    Do you recall a conversation in which he specifically

11   asked you about the passenger list?

12   A.    We had numerous conversations about the passenger list,

13   but did he specifically -- I told him.         Again, as I testified

14   earlier, I don't know if he ever asked me if I had one.             I told

15   him that I had the passenger list on numerous occasions.

16   Q.    And on at least one occasion, you told him that you got

17   that passenger list from a confidential source?

18   A.    Yes, I did tell him that.

19   Q.    Is that because he asked you, or because you just shared

20   that information?

21   A.    I can't remember.     I told him I had a passenger list.         He

22   may have asked me where I got it from.         I can't remember if I

23   volunteered it, or if he asked me.

24   Q.    And he told you the reason he was asking is because the

25   defense attorney had made a specific request for it?              Do you


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 54 of 79      54

1    recall that?

2    A.    No, I don't recall him telling me that, no.

3    Q.    He didn't reference an e-mail that the defense attorney

4    had sent?

5    A.    I believe he sent me an e-mail, but I don't believe it

6    specifically said passenger -- if it did, I don't remember, if

7    it specifically had passenger list on it or not.

8    Q.    Do you recall that the e-mail he sent to you forwarded the

9    body of the defense attorney's e-mail?

10   A.    I do recall him sending me one, but I don't remember

11   exactly what was in it.

12   Q.    And when you spoke to him about the passenger list, you

13   told him that you did get a passenger list from the

14   confidential source; is that right?

15   A.    As I testified earlier, I told him that on numerous

16   occasions.

17   Q.    And you also told him that you're not releasing it?

18   A.    I didn't tell him that I'm not releasing it, no.            I didn't

19   make that statement.

20   Q.    You didn't say, I'm not releasing it?

21   A.    No, I did not.

22   Q.    Did you say, you shouldn't release it?

23   A.    I basically told him that, from my experience in the past

24   at the U.S. Attorney's Office, that that passenger list was not

25   discoverable.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 55 of 79        55

1    Q.    You told AUSA Armijo what you thought was discoverable?

2    A.    I told him the practice of the U.S. Attorney's Office in

3    previous cases was that the passenger list was not

4    discoverable, is exactly what I told him.

5    Q.    Did he seem surprised?      Did he ask you why?

6    A.    I can't recall if he asked me why or not.

7    Q.    Did he ask you to send it to him, anyway?

8    A.    I don't believe he did.

9    Q.    Did you ever send the list to AUSA Armijo?

10   A.    I don't believe I did.      I believe I sent the list to --

11   because I didn't have the list, and I don't think he asked me

12   to send it to him.      I think Ms. Long is the first person that

13   asked me to send it to her.

14   Q.    So you told him that you had a list, you said it's not

15   discoverable, and he never said, well, send it to me anyway?

16   A.    I never told him I had a list.        I told him that I had --

17   Q.    Or that you got a list.

18   A.    -- reviewed a list in this case.        I never told him that I

19   had one currently when we spoke.

20   Q.    And he never asked you to see if you could get it?

21   A.    I don't believe he did.

22   Q.    Now, on the evening -- turning to the bus, on the evening

23   you arrested Ms. Ramos-Burciaga, the bus that you were working

24   with scheduled to arrive at 9:35 P.M.?

25   A.    It changes throughout the year, a few minutes.              I believe


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 56 of 79   56

1    it was probably -- that's pretty accurate.          Maybe five minutes

2    later or five minutes earlier.

3    Q.     In the suppression hearing at Page 7, you testified that

4    the bus was scheduled to arrive at 9:35 P.M.          Do you have any

5    reason to change that now?

6    A.     No.   All I'm stating is that sometimes they change the

7    minutes certain times of the year, and I don't remember.          The

8    suppression hearing was a while back.

9    Q.     But if you testified to it before under oath, you'd say

10   that's a fair estimation of what you thought it was then?

11   A.     Yes, sir.

12   Q.     And you testified earlier that the bus was scheduled to

13   depart at 11:15 P.M.; is that right?

14   A.     I believe that's probably accurate.

15   Q.     And when you say the bus was scheduled to depart, that's

16   Bus 1342?

17   A.     Yes, sir, that's correct.

18   Q.     That's not the bus that Ms. Ramos-Burciaga was scheduled

19   to depart on?

20   A.     No.   She was going north, so she would be on a different

21   bus.

22   Q.     And that bus departed at 2:25 in the morning; is that

23   right?

24   A.     I'm not exactly sure.     It is early morning.

25   Q.     The list that we have in front of us tells us the time


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 57 of 79    57

1    that the bus was supposed to depart; right?

2    A.    It does say 2:25, yes.

3    Q.    And so according to the list, that's when the bus that

4    Ms. Ramos-Burciaga was leaving on was going to depart?

5    A.    Was scheduled to depart, yes, sir.

6    Q.    And you had no reason to think that's wrong; right?

7    A.    Not unless the bus was late.       I don't think we stayed

8    there that long.

9    Q.    So you'd agree that between 9:35 when the bus was meant to

10   come in and you testified it was supposed to arrive, and 2:25

11   in the morning, that's over four hours?

12   A.    I believe so, yes, sir.

13   Q.    So based on the schedule that you had, you expected

14   Ms. Ramos-Burciaga to be waiting in the Greyhound station for

15   over four hours?

16   A.    I expected her to be waiting to board that bus, but she

17   could have went outside, or went to a restaurant, or went

18   anywhere.    I can't say that I believed that she was going to be

19   waiting inside, no.

20   Q.    When you saw her inside the Greyhound station, as you did,

21   you understood that she wouldn't be leaving until her bus was

22   going to depart; is that right?

23   A.    I didn't know who she was until I spoke with her, and then

24   I knew that she was scheduled -- that the passenger was

25   scheduled to leave at 2:25.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 58 of 79    58

1    Q.    And just based on the schedule, Dulce Ramos, the person

2    who you said you wanted to talk to, was going to have a layover

3    of over four hours?      You'd agree with that?

4    A.    Yes.

5    Q.    When you were asked about this on direct some time ago,

6    you said the first time you observed Ms. Ramos-Burciaga is when

7    she walked off the bus that had just arrived in Albuquerque.

8    A.    Yes, sir, that's correct.

9    Q.    And you watched her take baggage off the bus?

10   A.    Yes, sir, I did.

11   Q.    And you saw her walk towards the Greyhound station?

12   A.    I don't remember my exact testimony.         I haven't prepared

13   all what I did that day for this hearing because I didn't

14   believe we were going to be talking about everything that I did

15   with Ms. Ramos.     So I saw her get off the bus, and I do

16   remember her going towards the station, yes, sir.

17   Q.    And then you testified that you stood and watched other

18   passengers.     Do you recall that?

19   A.    I do not remember that.

20   Q.    Well, do you recall what you did that night after you saw

21   Ms. Ramos-Burciaga go towards the Greyhound station?

22                MS. LONG:   Your Honor, at this point I'm going to

23   object.    I'm trying to not be an obstructionist.         I believe

24   that the limited scope of this hearing is to allow defense

25   counsel to cross-examine Agent Perry as to the list and his use


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 59 of 79      59

1    of the list, and the representations that Agent Perry made to

2    our office about the list.       At this point, I feel like we're

3    going beyond that and getting back into issues and testimony

4    that Agent Perry already testified to at the suppression

5    hearing.

6                MR. FERNANDEZ:     Your Honor, it was represented that

7    the reason he didn't talk to anyone else was because,

8    essentially, he didn't have time, that he approached

9    Ms. Ramos-Burciaga and that he was busy arresting her and

10   that's why he didn't talk to anyone else.

11               Until I got the list, I didn't know that there were

12   at least two other people, possibly seven other people that he

13   was actually interested -- arguably as interested in talking to

14   as Ms. Dulce Ramos, and I'm trying to now, for the first time,

15   now that I know that for the first time, get at why, while he

16   was, as he testified, standing and watching other passengers,

17   why he felt he couldn't approach Jimmy Moon, Teresa Byron, Mary

18   Terry, George Brown and so on.        That's information I was never

19   privy to until I got the list.

20               MS. LONG:    Your Honor, I don't think it's relevant.

21   What we know is that he went up and he arrested

22   Ms. Ramos-Burciaga, and you have the testimony before you that

23   he was busy then bringing her to DEA and processing her.             So

24   there was no opportunity to talk to anyone else.           I don't

25   really see this line of questioning being particularly relevant


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 60 of 79      60

1    to the suppression issues before Your Honor.

2                MR. FERNANDEZ:     Well, certainly after she was

3    arrested, he didn't have additional time.          But what this

4    establishes is that there was at least a four-hour layover, he

5    was standing and watching other passengers --

6                THE COURT:    He wasn't there for four hours.         After he

7    arrested your client, he took her to the DEA station.

8                MR. FERNANDEZ:     Right.   So anything after he arrested

9    her, I understand.      He was busy.    But when he testified

10   originally, he said -- and this is in the suppression hearing,

11   Page 10, on direct.      Not on cross.     "What were you doing after

12   you saw Ms. Ramos-Burciaga go into the Greyhound station?            I

13   stood and watched other passengers."         That, to me, is an

14   opportunity to talk to the other passengers that he said he had

15   no chance to talk to.

16               Now, until I got this list, I wasn't privy to the

17   fact that he did, indeed, have other passengers that he wanted

18   to talk to, and so now his credibility is at issue.

19               THE COURT:    I guess I'm not following.       Had he not

20   moved to encounter your client, then obviously he was in a

21   position to talk to somebody else.         But what's the point?     He

22   didn't do that.

23               MR. FERNANDEZ:     The point is that his credibility is

24   at issue.    Whether he, in fact, had as much interest, or he

25   wanted to talk to these other people, or as I've always said,


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 61 of 79      61

1    he had a singular interest in Ms. Dulce Ramos for reasons that

2    fall outside the list.

3                Now we have the list and it indicates that there are

4    at least eight other people in the same position as Ms. Dulce

5    Ramos.    And although he had the time, he didn't approach them.

6    That undermines his testimony that that was, indeed, his

7    interest that night.

8                THE COURT:    Say it again.

9                MR. FERNANDEZ:     My position has always been that it's

10   not true that the only reason he approached Dulce Ramos was

11   because of the list.

12               THE COURT:    If you're talking -- what's the theory

13   you came up with?      Dual something?

14               MR. FERNANDEZ:     Parallel construction.

15               THE COURT:    I'm not interested -- you know, you can

16   take that up to the Circuit.        I'll give you a standing

17   objection.    But I'm not going there on that.        Period.     End of

18   discussion.     So, what's the relevance of this?

19               MR. FERNANDEZ:     Credibility.    Whether or not him

20   saying the reason he didn't go up to the other people is that

21   he didn't have the time.

22               THE COURT:    Well, he didn't have the time because

23   he's with your client.

24               MR. FERNANDEZ:     Only after he approached her.        I'm

25   establishing there's time before he approached her.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 62 of 79      62

1                THE COURT:    How many -- the approximate time from

2    when you saw the Defendant get off the bus until you

3    approached, what would you estimate that time to be, if you can

4    recall?

5                THE WITNESS:    I can't recall.     I think I went into

6    the station once and I saw her sitting down, and then went back

7    out of the station and then went back in.          Your Honor, I'm not

8    exactly sure how long it was from the time she got off the bus

9    to when I first approached her.

10               THE COURT:    So what's the point you're making?

11               MR. FERNANDEZ:     That he wasn't actually interested in

12   speaking to other passengers, as he testified he was.             Because

13   if he was actually interested in the other passengers, he had

14   ample opportunity before he approached Ms. Ramos-Burciaga.

15               THE COURT:    Then why don't you ask the question like

16   that, and let's move on.       State that specific question.

17   BY MR. FERNANDEZ:

18   Q.     Why didn't you use the time before you approached

19   Ms. Ramos-Burciaga to talk to the other passengers that you

20   said you wanted to talk to?

21   A.     Because I was observing the passengers.        Those passengers

22   were getting back on the bus, some of them.          I don't know.    I

23   don't speak with the passengers that are getting back on the

24   bus.    I do that for a reason.      So I can only talk to one person

25   at a time.    So I wanted to watch all the other passengers get


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 63 of 79        63

1    off the bus and observe what they were doing, and then I talked

2    to Ms. Ramos.     So I decided to speak with her.

3    Q.    Why didn't you decide to do what you normally do?

4    A.    That is what I normally do.

5    Q.    You said you normally get on the bus and talk to all the

6    passengers.

7    A.    Yes, because the bus was going to be here until 11:15, and

8    I had an hour and however long that is to wait for the bus.                 So

9    I decided to talk to Ms. Ramos waiting for those passengers to

10   get back on the bus.

11   Q.    So you didn't approach any of the other people that you

12   wanted to talk to in the time before you spoke to

13   Ms. Ramos-Burciaga because, why?

14   A.    I don't understand what you mean by, that I wanted to talk

15   to.   I wanted to talk to everybody on the bus.          This list is

16   just a list.     It doesn't mean that they have drugs.            I don't

17   know that.    There could be somebody on this list that had drugs

18   that wasn't one of the ones that was underlined.           So I don't

19   know that until I speak with them.

20   Q.    Why didn't you attempt to talk to any of the ones that

21   were underlined?

22               MS. LONG:    Your Honor, asked and answered.

23               THE COURT:    It may have been, but go ahead and answer

24   the question.

25   A.    I was interested in a passenger that ended up being


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 64 of 79     64

1    Ms. Ramos that was transferring buses.         These other passengers

2    that were underlined aren't transferring buses.           They're

3    getting back on the same bus.        So I wait until they get back on

4    the bus.    I didn't know who they were.

5          I wanted to see if Ms. Ramos was the passenger that was

6    going to Denver, which I did and confirmed that, and then I did

7    my encounter with her.      If Ms. Ramos hadn't had any drugs with

8    her, I would have got on the bus and talked to all the other

9    passengers like I normally do.        That's what I normally do.

10   BY MR. FERNANDEZ:

11   Q.    On January 3rd, 2018, in the conversation with AUSA

12   Armijo that we've referenced before, the topic of pre-searching

13   came up.    Do you recall that?

14               MS. LONG:    Your Honor, I'll just object before he can

15   answer.    In terms of the pre-search issue and where I

16   anticipate this going, Ms. Ramos-Burciaga had her bags with

17   her, and so there's no concern or question in this case as to

18   whether or not Agent Perry could have pre-searched the bag

19   before.    I believe that was a part of this Court's ruling in

20   reopening the suppression hearing.         This is way beyond the

21   limited purpose of the suppression hearing, and I would ask

22   that the Court direct that no questions related to that topic

23   be asked.

24               THE COURT:    I agree on that, so the objection is

25   sustained.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 65 of 79      65

1                MR. FERNANDEZ:     Your Honor, may I respond to that,

2    briefly?

3                THE COURT:    You can respond, but I'm sustaining the

4    objection.    Go ahead and state whatever you want for the

5    record.

6                MR. FERNANDEZ:     The issue is that pre-search was

7    listed three times in the handwritten notes by AUSA Armijo, and

8    they were written in the same conversation regarding the

9    discovery issue that produced the issue of the passenger list.

10   Your Honor opened the hearing for three reasons:           For the

11   passenger list; the issues regarding why the passenger list

12   wasn't produced earlier; and as Your Honor repeated at least

13   twice in your ruling, the bearing those issues had on Agent

14   Perry's credibility.

15               The issue of pre-search goes to the credibility.          If

16   Agent Perry acknowledges that he pre-searches bags routinely,

17   as I would argue the notes show, that goes to his credibility

18   regarding the activities he's willing to engage in, whether

19   they're generally lawful, and whether his testimony should be

20   viewed in that light.

21               THE COURT:    Ms. Dulce Ramos-Burciaga's bags went with

22   her; correct?

23               MR. FERNANDEZ:     Right.   And in the conversation -- I

24   agree.    I'm not alleging that he pre-searched

25   Ms. Ramos-Burciaga.      His explanation to AUSA Armijo as to why


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 66 of 79    66

1    he did not pre-search Ms. Dulce Ramos is because he said he

2    didn't have access, he didn't have a chance, suggesting that if

3    he did have a chance, or if he did have access, he would have,

4    and that's the problem.

5                MS. LONG:    Your Honor, if I may, AUSA Armijo's notes

6    on this topic are actually not -- first of all, they're not

7    Agent Perry's statements, they are AUSA Armijo's shorthand.

8    This is the same allegation that I think Mr. Fernandez's

9    co-worker, John Robbenhaar, raised in another separate case

10   before Judge Parker, who denied this even when the question of

11   whether or not he "pre-searches" a bag came up.           And in that

12   case where it actually was an issue, even though it's not an

13   issue in this case, as was explained, Agent Perry was saying,

14   you know, they always accuse me of pre-searching a bag, and in

15   this case I wouldn't even have had an opportunity to

16   pre-search, which he does not do, because she had the bag with

17   her.

18               So it's taken out of context, it's irrelevant, and

19   it's not a part of the limited purpose of this hearing.           So we

20   don't think any questions related to that topic should be

21   allowed.

22               THE COURT:    The issue of pre-search is not relevant

23   in this case because the Defendant took the bag off the bus.

24   The objection is sustained.       Let's move on.

25               MR. FERNANDEZ:     Would it be okay for me to ask


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 67 of 79        67

1    whether or not he looked at other baggage on the bus that

2    evening?    Could I go into that area?

3                MS. LONG:    Your Honor, I don't think that's relevant.

4                THE COURT:    It's not relevant.      The objection is

5    sustained.    How could he if he was with your client?            He said

6    he didn't get back on the bus.

7                MR. FERNANDEZ:     He said he didn't recall what he did

8    when he left, but he said there was at least two moments.              He

9    saw her, she went in, he went in with her at some point to see

10   her, and then he left.

11               THE COURT:    We're getting way far afield.           No, let's

12   stick to what this hearing is about.

13               MR. FERNANDEZ:     It was mentioned that it was out of

14   context.    Could I ask him to give the context, if he had the

15   chance to pre-search?

16               THE COURT:    I've ruled.    Let's move on.

17               MR. FERNANDEZ:     I have no further questions, Your

18   Honor.

19               THE COURT:    Let me ask a couple, because that may

20   prompt some questions from counsel.

21               Just so I'm clear -- it's funny.        I thought the CA --

22   if I had to guess, I was going to guess California.               But CA on

23   here stands for cash?

24               THE WITNESS:    That's correct, Your Honor.

25               THE COURT:    Now, what does -- the term RI means


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 68 of 79    68

1    reissue.    I want to make -- I'm not sure I'm clear on that.

2                THE WITNESS:    Yes, sir.    If you purchase a ticket to,

3    say, travel today at 4:00 P.M., and you decide you're not going

4    to travel today -- you've already purchased the ticket, and

5    then you decide you want to leave tomorrow at 4:00 P.M.           You

6    can get your ticket reissued and pay like a $15 or $20 fee.             So

7    that means that the ticket -- RI means to reissue.

8                THE COURT:    All right.    But what interests you in

9    tickets that are reissued?

10               THE WITNESS:    Because sometimes people, from my

11   experience, people that I've arrested that didn't pay cash --

12   I've arrested numerous people that have had their tickets

13   reissued, and the significance of that is that sometimes people

14   that are transporting illegal narcotics, the illegal narcotics

15   aren't available when they're scheduled.

16               In other words, say I'm going to have you -- you're

17   going to transport drugs for me, and I say, go buy your ticket,

18   you're going to leave at 4:00 today.         Then at 4:00, I don't

19   have the drugs available to give you, so then I say, go buy

20   your ticket for tomorrow and I'll have the drugs for you.          So

21   that ticket's reissued.       That's significant to me because of my

22   experience of the people that I've arrested that have had their

23   ticket reissued.

24               THE COURT:    Now, in answers to some questions of

25   Mr. Fernandez about, you know, Flagstaff, you made the comment


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 69 of 79      69

1    you weren't interested in anybody getting on the bus in

2    Flagstaff.    Why is that?

3                THE WITNESS:    Well, sometimes -- generally Flagstaff

4    is not an origination point for illegal narcotics.           But I have

5    asked to have that list, and I believe probably my confidential

6    source just didn't send it on this date.          What happens is,

7    there's a bus that comes in from Las Vegas, Nevada, that they

8    make a connection in Flagstaff.        Sometimes I will get that

9    list, and I believe on this date I just didn't get it.

10               THE COURT:    So in terms of the lists you're

11   interested in, as far as origination, is that based on your

12   training and experience on where in your view narcotics

13   traffickers originate, or where -- I don't know if I'm using

14   the right terminology.

15               THE WITNESS:    That's correct, where they board the

16   bus in their source cities, and then how they purchase their

17   tickets.

18               THE COURT:    Now, these two lists that we were looking

19   at, one is Glen date and one is Phoenix.          Based on your

20   training and experience, are those, Glendale and Phoenix,

21   source cities?

22               THE WITNESS:    Definitely.     That's probably the most

23   people that I've arrested off the bus, have come from Phoenix

24   and Glendale.

25               THE COURT:    Now, you indicated, again, on this list,


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 70 of 79       70

1    regarding where Ms. Ramos-Burciaga's name appears, that there

2    was -- I believe the final destination was Denver?

3                 THE WITNESS:   Yes, sir.

4                 THE COURT:   Based on your training and experience,

5    what's significant about Denver?

6                 THE WITNESS:   Definitely a destination city for

7    illegal narcotics, and I've arrested numerous people traveling

8    to Denver, Colorado, with illegal narcotics.

9                 THE COURT:   Okay.   Any questions in light of mine?

10                MR. FERNANDEZ:    Just one.

11                          FURTHER CROSS-EXAMINATION

12   BY MR. FERNANDEZ:

13   Q.    Oklahoma City, New York, Kansas City, Washington, D.C.,

14   and Nashville are also destination cities for illegal

15   narcotics; right?

16   A.    Any city can be a destination city.         I'm going from my

17   experience and the amount of people I've arrested.           I would

18   strike Washington, D.C. and Nashville off that list.              Those

19   other ones would be people that I would -- they would be some

20   cities that I'd be interested in, yes.

21   Q.    So Kansas City and Oklahoma City would be on the list?

22   A.    Yes.   But it's just a name and it's just a list.           That

23   doesn't mean that person has drugs, it just means that it's

24   somebody that I'm interested in speaking with, other than all

25   the other normal people on the bus.         It just gives me knowledge


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 71 of 79       71

1    of the people that are on the bus.         That's all it does.

2                MR. FERNANDEZ:     No further questions.

3                THE COURT:    Ms. Long, do you have any questions?

4                MS. LONG:    Very briefly, Your Honor.       Thank you.

5                              REDIRECT EXAMINATION

6    BY MS. LONG:

7    Q.    Briefly, Agent Perry, on cross-examination you were asked

8    a series of questions related to your testimony at the

9    suppression hearing where you had testified that the only thing

10   that you obtained from a confidential source was the bus

11   itinerary or list.      Do you remember that?

12   A.    Yes, sir -- I mean, yes, ma'am.        I'm sorry.

13   Q.    That's okay.     I can be very strong-willed.

14         And so do you also recall the questions where you were

15   asked why you didn't think to clarify that there was

16   handwriting on those lists; is that correct?          Do you recall

17   those?

18   A.    Yes, I do remember that question.

19   Q.    Now, in terms of that testimony, I want to put it a little

20   bit in context.     Do you recall that at the suppression hearing,

21   Mr. Fernandez had asked you about this concept of parallel

22   construction?

23               MR. FERNANDEZ:     Your Honor, objection.      If I can't go

24   into it --

25               THE COURT:    Well, yes, I just told him he couldn't go


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 72 of 79   72

1    into it, so why are you going into it?

2                MS. LONG:    Your Honor, I just want to clarify that

3    Agent Perry's answer that he only received the list was in the

4    context of, he didn't receive information from anyone else.            I

5    feel like for purposes of redirect, if this was a normal

6    hearing, I'm trying to allow Agent Perry to further explain

7    that his answer of, I only got the list, was in the context of,

8    I didn't have other information from other sources, not that --

9    I believe Agent Perry testified that in his mind, the list is

10   the list and the handwriting, so perhaps it's unnecessary.

11   That's all I'm trying to elicit.

12               THE COURT:    Well, I know, but then Mr. Fernandez is

13   going to get up on recross and go into this parallel

14   construction.     So I'm going to sustain Mr. Fernandez's

15   objection.

16               MS. LONG:    That's fair enough.

17   BY MS. LONG:

18   Q.    Just so we're clear, though, when you testified that the

19   only thing you got was the list, what does the list mean to

20   you, when you testified to that?

21   A.    These two documents that I'm holding in my hand that we've

22   been discussing since we've been here.

23   Q.    Okay.   And does that include the handwriting, as well?

24   A.    Yes, of course.

25   Q.    Now, in terms of the cities that are marked, and I believe


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 73 of 79    73

1    the Court asked the questions that I was going to ask, but I

2    just want to make sure we're clear, why are the certain cities

3    that are handwritten on here, in terms of origination cities,

4    why are those cities the ones that the CS included?

5    A.    Because those are the ones that paid cash or had their

6    tickets reissued.      I want to know what cities they originate

7    in, and that list doesn't show what cities they originated in.

8    Q.    Okay.   Now, going back to just generally your use of this

9    list, have you approached and talked to people that have been

10   flagged on the list, say because they paid cash or because of

11   tickets that were reissued, where you did not encounter

12   narcotics?

13   A.    Yes, on numerous occasions.

14   Q.    And have you spoken with passengers in the context of

15   speaking with all passengers on the bus that were not flagged

16   on this list that did, in fact, have narcotics?

17   A.    Yes.    Also, on numerous occasions.

18   Q.    So is there anything about this list that leads you to

19   conclude, just looking at the list, this person definitely has

20   or does not have narcotics?

21   A.    No, none whatsoever.

22   Q.    In terms of -- you were asked questions about the

23   passenger list and your conversations with AUSA Armijo.           Do you

24   recall those questions?

25   A.    Yes, ma'am.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 74 of 79     74

1    Q.    Did you have an opportunity to review the documents that

2    Greyhound had provided the Court prior to your testimony at the

3    suppression hearing?

4    A.    If you're talking about the --

5                 THE COURT:   Are you referencing what Greyhound

6    responded to on the Rule 17(c) Subpoena?

7                 MS. LONG:    That's correct.

8    A.    That was going to be my question.        Yes, I reviewed those.

9    BY MS. LONG:

10   Q.    So after --

11   A.    Yes.

12   Q.    -- after the suppression hearing?        But when you went into

13   the suppression hearing, were you made aware by AUSA Armijo

14   that Greyhound had provided documents to the Court?

15   A.    No, I don't believe so.

16                MS. LONG:    No further questions.     Thank you.

17                THE COURT:   Is there any recross?

18                MR. FERNANDEZ:    Yes, Your Honor.

19                             RECROSS-EXAMINATION

20   BY MR. FERNANDEZ:

21   Q.    You said you've arrested a number of people who were not

22   flagged on the passenger lists?

23   A.    Ms. Long said flagged.      That's not like marked as cash or

24   reissued.    That's what I believe she meant by flagged.          So,

25   yes, I've arrested numerous people on the bus that's not, as


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 75 of 79      75

1    you termed, flagged.

2    Q.    And in those cases, why did you encounter them or talk to

3    them?

4    A.    Because they were sitting on the bus.         As I testified

5    earlier, this is a list.       I still get on the bus and talk to

6    everyone, unless we arrest someone and I can't do that.

7    Q.    I'm sorry; what can't you do?        I actually didn't follow.

8                 THE COURT:   What he's saying is, he tries to talk to

9    someone, but if he ends up having to arrest them, then he can't

10   talk to the other people.

11                MR. FERNANDEZ:    Oh, I see.

12   BY MR. FERNANDEZ:

13   Q.    Is that what you --

14   A.    Yes.    Basically, yes, sir.

15   Q.    Now, you were asked just now whether or not you were told

16   about the documents in response to the 17(c) Subpoena before

17   you testified last time, and you said you didn't, you weren't.

18   A.    I saw them at some time.       I don't know if it was at the

19   hearing or when it was.       I can't remember exactly when I've

20   seen those documents.      But I don't believe it was before the

21   hearing.

22   Q.    You had no reason to believe that AUSA Armijo had the list

23   that you said you no longer had; right?

24   A.    I don't really understand your question.          You're talking

25   about this list?


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 76 of 79     76

1    Q.    Yes.

2    A.    I don't know if AUSA Armijo had that list.          I don't know

3    how he would have obtained it, so I don't believe he had that

4    list, no.

5                 MR. FERNANDEZ:    Okay.    No further questions.

6                 THE COURT:    All right.   You may step down.

7                 THE WITNESS:    Thank you.

8                 MS. LONG:    Your Honor, just while we're here today, I

9    tracked down that we did have the Grand Jury testimony

10   transcribed.     I don't know if it was produced.        I accept

11   Mr. Fernandez's representation.         If he doesn't have it, he

12   doesn't have it.     I reviewed it on my phone, and I didn't see

13   anything that came within what we're here for today, in terms

14   of what we've discussed, and I will provide a copy of that to

15   Mr. Fernandez.

16                THE COURT:    Okay.   What's the next -- I'm sure that

17   counsel attribute different significance to the testimony, but

18   what do you want to do?       Do you want to follow-up with some

19   kind of a written closing, in terms of where we go from here?

20                MR. FERNANDEZ:    I'm happy to submit whatever

21   additional argument on this hearing, Your Honor, in writing.

22                THE COURT:    In other words, I was going to say,

23   submit whatever you believe is significant in terms of what I

24   should or shouldn't do, and then -- but I would wait and do it

25   after you've had a chance to look at that Grand Jury testimony


     USA v. Ramos-Burciaga                     Reopened Suppression Hearing
     17-cr-2236                                                   3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 77 of 79        77

1    she's going to provide.       And then if there's something

2    significant in there, I guess flag it, and then Ms. Long, you

3    can respond, and then I'll give Mr. Fernandez the last word on

4    it.   Is that acceptable?

5                MS. LONG:    Yes, Your Honor.

6                THE COURT:    How much time -- you're going to get that

7    testimony to him pretty soon; right?

8                MS. LONG:    Yes, Your Honor.

9                THE COURT:    Then how much time do you want?          Are you

10   all going to want this transcribed?

11               MR. FERNANDEZ:     Yes.

12               THE COURT:    So from the time you receive the

13   transcript, how long do you want?

14               MR. FERNANDEZ:     I think I could do that, review that

15   in a week.    And then in order to get the transcript of today's

16   hearing and submit arguments would be maybe an additional two

17   weeks -- excuse me.      Two weeks after I receive the transcript.

18               THE COURT:    So you want two weeks from after you

19   receive the transcript.       Can you then respond in a week?

20               MS. LONG:    Yes, Your Honor.

21               THE COURT:    And then I'll give you a week to reply.

22               MR. FERNANDEZ:     That works.

23               THE COURT:    And then I'll issue an order.           Is that

24   acceptable to everyone?

25               MS. LONG:    Yes, Your Honor.


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 78 of 79      78

1                THE COURT:    Okay.   Is there anything else, then,

2    today we need to take up?

3                MS. LONG:    Your Honor, briefly, we're set for a trial

4    in this matter on April 1st.        I know in speaking with your

5    Courtroom Deputy that because of ongoing litigation, you

6    haven't required Motions to Continue, but I just wanted to make

7    sure that we're on the same page in terms of that trial

8    setting.

9                MR. FERNANDEZ:     It's my understanding, Your Honor,

10   that any pending litigation initiated by myself would waive

11   speedy trial.

12               THE COURT:    It does, so it would make sense, it seems

13   to me, to vacate the April 1st setting.         It was on a trailing

14   docket.    There's no objection to that?

15               MR. FERNANDEZ:     No objection.

16               MS. LONG:    No objection, Your Honor.

17               THE COURT:    I think, then, what I need to do is as

18   soon as we have the written submissions on this case, based on

19   what I rule, then we'll set a pretrial conference and figure

20   out where we go from there.

21               MS. LONG:    Yes, Your Honor.

22               THE COURT:    All right.    We'll be in recess.       Thank

23   you.

24   (Proceedings adjourned at 4:45 P.M.)

25                                   * * * * *


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
     Case 1:17-cr-02236-WJ Document 111 Filed 03/28/19 Page 79 of 79
1                     IN THE UNITED STATES DISTRICT COURT

2                        FOR THE DISTRICT OF NEW MEXICO

3    ___________________________
                                )
4    UNITED STATES OF AMERICA, )
                                )
5              Plaintiff,       )
                                )
6         vs.                   )         No. 1:17-CR-02236-WJ
                                )
7    DULCE ISABEL               )         REOPENED SUPPRESSION HEARING
     RAMOS-BURCIAGA,            )
8                               )
               Defendant.       )
9    ___________________________)

10

11                  CERTIFICATE OF OFFICIAL COURT REPORTER

12         I, Mary K. Loughran, CRR, RPR, New Mexico CCR #65, Federal

13   Realtime official Court Reporter, in and for the United States

14   District Court for the District of New Mexico, do hereby

15   certify that pursuant to Section 753, Title 28, United States

16   Code, that the foregoing is a true and correct transcript of

17   the stenographically reported proceedings held in the

18   above-entitled matter on Wednesday, March 13, 2019, and that

19   the transcript page format is in conformance with the

20   regulations of the Judicial Conference of the United States.

21   Dated this 28th day of March, 2019.

22   ______________________________________
     MARY K. LOUGHRAN, CRR, RPR, NM CCR #65
23   FEDERAL OFFICIAL COURT REPORTER
     333 Lomas Boulevard, Northwest
24   Albuquerque, New Mexico 87102
     Phone: (505)348-2334
25   Email: Mary_Loughran@nmcourt.fed.us


     USA v. Ramos-Burciaga                    Reopened Suppression Hearing
     17-cr-2236                                                  3-13-2019
